Citation Nr: 1124112	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left knee chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to October 1984 and from May 1985 to September 1986.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that in her July 2008 claim, the Veteran indicated that she was unable to attend vocational rehabilitation classes due to her knees.  In other statements, including her September 2009 substantive appeal, she has reported inability to attend college due to a dislocated knee, inability to do household chores and such activities as cooking and grocery shop without assistance, to stand for any length of time and to drive long distances due to her knee disabilities.  In January 2010, the RO noted in a report of contact that it asked the Veteran specifically if she wanted to file a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).  The Veteran stated that she had discussed the matter with her representative and that she did not wish to do so.  However, in subsequent correspondence in December 2010, the Veteran reported that she required accommodations for her physical disabilities and could not make trip requiring more than 30 minutes without extreme pain.  Moreover, she noted she had hired a social security attorney and forwarded a case analysis for disability determination dated in March 2010.  

The U.S. Court of Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds in this case that the issue remains properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The February 2009 VA examination was conducted absent review of the Veterans claims file.  Thus, the examiner's conclusions were based absent review of vocational rehabilitation records and private treatment associated with the claims file.  In addition, the record presents objective evidence of a material change in the nature and severity of the Veteran's service-connected bilateral knee disability since the February 2009 VA examination.  Specifically, private medical records dated from February to May 2009 show treatment for locking and subluxation in the left knee.  A March 2009 entry shows that stabilizer wraps with hinged braces were issued for both knees.  A March 2009 entry shows limitation of motion to a degree more so than the February 2009 VA examination.  A July 2010 office note shows findings of mild effusion, but full range of motion and stable ligaments, bilaterally.  The examiner commented that the Veteran had failed to participate with physical therapy prescribed after a dislocating her left kneecap in February 2009.  Clinical findings show early narrowing of the medial joints bilaterally with obvious lateral tilting of both patellae with the left side more pronounced that the right.  Finally, a case analysis for disability evaluation dated in March 2010 appears to weigh and balance conflicting information:  a finding of moderate degree of impairment in ambulation and an inability to climb stairs versus a finding that fine motor skill and ability to travel and sit without limitations.  

The Court since held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c) (4) (2010).

Given the absence of pertinent records from the February 2009 examiner's review and the presence of medical records which suggest a material change in the disabilities since the prior examination, the Board is of the opinion that additional VA examination is required, to include review of the entire claims file.

Additionally, the record reflects that the Veteran may have claimed disability benefits with the Social Security Administration (SSA).  If this is so, an attempt must be made to obtain these records.  The Court has held that, where VA has notice that the veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate her TDIU claim.  A copy of the letter should be sent to the Veteran's representative.

2.  The RO should contact the Veteran and request that she identify any additional medical treatment (both VA and non-VA) she has received for her knee disabilities since December 2010.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

Regardless of the Veteran's response, or any lack of response, to the foregoing, the RO must obtain and associate any pertinent treatment from the VA Medical Center in St. Louis (to include records from the both John Cochran Division and Jefferson Barracks Division) in February 2011 as referenced by the Veteran's representative in a March 2011 statement.  

If the RO is unable to obtain any records identified by the Veteran, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.  Efforts to obtain the records should continue until it is determined that the records do not exist or that further attempts to obtain the records would be futile.  All attempts to obtain these records should be documented in the claims files.

3.  The RO should contact the SSA and determine if the Veteran is in receipt of disabilities benefits.  If so, the RO should obtain a copy of the decision that found the Veteran disabled and any and all medical evidence used in arriving at that decision.

4.  The RO should schedule the Veteran for a new VA examination to assess the current severity of her service connected knee disabilities and the impact, if any, that these disabilities have on her employability.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  

All indicated studies, including range of motion studies in degrees, should be performed for each knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of either knee.  The examiner should also determine if either knee locks and if so the frequency of the locking.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

For each knee, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the Veteran's service connected knee disabilities on her ability to work.  The rationale for all opinions expressed should also be provided.

5.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence and legal authority.

6.  If the claims are denied, in whole or in part, the RO should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


